Case: 11-30044     Document: 00511546221         Page: 1     Date Filed: 07/20/2011




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                           July 20, 2011

                                     No. 11-30044                          Lyle W. Cayce
                                   Summary Calendar                             Clerk



KELDA PRICE,

                                                  Plaintiff–Appellant
v.

PLANTATION MANAGEMENT COMPANY; STERLING PLACE; KEVIN
MILETELLO; KIM WILLIAMSON; ROSA WALLACE,

                                                  Defendants–Appellees



                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                             USDC No. 3:07-CV-383


Before WIENER, PRADO, and OWEN, Circuit Judges.
PER CURIAM:*
        Kelda Price appeals the district court’s grant of summary judgment in
favor of the defendants on Price’s claims of employment discrimination and
retaliation under Title VII of the Civil Rights Act of 1964, the Americans with
Disabilities Act, and 42 U.S.C. § 1981. We affirm.




        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-30044    Document: 00511546221       Page: 2   Date Filed: 07/20/2011




                                   No. 11-30044

      Price proceeds pro se on appeal. In light of her pro se status, we must
interpret her “brief liberally to afford all reasonable inferences which can be
drawn from” it. Tex. Comptroller of Pub. Accounts v. Liuzza (In re Tex. Pig
Stands, Inc.), 610 F.3d 937, 941 n.4 (5th Cir. 2010) (citation omitted). That said,
we have nonetheless held that under Federal Rule of Appellant Procedure 28,
such pro se appellants must include “‘citation to the authorities, statutes and
parts of the record relied on’” in their briefs. Yohey v. Collins, 985 F.2d 222, 225
(5th Cir. 1993) (quoting Weaver v. Puckett, 896 F.2d 126, 128 (5th Cir. 1990)).
In short, “‘[a]lthough we liberally construe the briefs of pro se appellants, we also
require that arguments must be briefed to be preserved.’” Id. (quoting Price v.
Digital Equip. Corp., 846 F.2d 1026, 1028 (5th Cir. 1988)); see also FED. R.
APP. P. 28(a)(9)(A) (requiring an appellant’s argument section to contain her
“contentions and the reasons for them, with citations to the authorities and parts
of the record on which the appellant relies”).
      In her brief, Price appears to assert error in the grant of summary
judgment on two grounds. First, she argues that issues of material fact remain
and that summary judgment was improperly granted as a result. Her briefing
on this point, however, fails to identify any putative material fact and suffers
from the complete absence of citations indicating the pertinent parts of the
record. As a result of these defects, Price has waived her contention on appeal
that an issue of material fact precludes the grant of summary judgment. In
addition, we have conducted our own examination of the record, and we agree
that summary judgment is proper for essentially the same reasons as those
given in the district court’s opinion.




                                         2
   Case: 11-30044    Document: 00511546221      Page: 3   Date Filed: 07/20/2011




                                  No. 11-30044

      Second, Price argues that the magistrate judge who was assigned to this
case interfered with her “right to Co-Counsel, Plaintiff in Consorti[um], and
Whatever assistance she chooses” by “ha[ving] her husband banned from the
Court” and “later prohibit[ing] [him] from speaking to her during [a] status
conference.” She asserts that her husband is her “assistant”; that Adams v.
United States, 317 U.S. 269 (1942), contains “legal dicta that suggest[s]” that “a
litigant [has] the right to have an unlicensed assistant”; and that the lower
court’s actions thus violated her constitutional right to due process and equal
protection.
      This argument is unavailing because it is based on facts—that the lower
court banned Price’s husband from the courtroom and prohibited him from
speaking to her at a status conference—that are not contained in the record.
Moreover, Adams does not apply in this case because it concerns only the
possible right of a criminal defendant to be represented by an unlicensed lay
assistant in certain criminal proceedings. By contrast, our case law is clear that
there is no constitutional right to effective counsel in the civil context. Sanchez
v. U.S. Postal Serv., 785 F.2d 1236, 1237 (5th Cir. 1986) (per curiam) (citations
omitted). Price has not presented any case in which either the Supreme Court
or this Circuit has held that a civil plaintiff has a constitutional right to the
assistance of a nonattorney, and, in fact, our case law appears to have long
implied exactly the opposite. See Guajardo v. Luna, 432 F.2d 1324, 1324 (5th
Cir. 1970) (holding, in a civil suit, that “[t]here is no constitutional guarantee
that non-attorneys may represent other people in litigation”). Accordingly, we
reject Price’s arguments and affirm the judgment of the district court.
      AFFIRMED.


                                        3